This is a Non-Final Office action for serial number 16/509290.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, (claims 2-9 and 21 are rejected as being rejected on independent claim 1) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the bracket assembly may be inserted into a first opening of a standard of the plurality of 
Claims 10, (claims 12-20 are rejected as being rejected on independent claim 1) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the bracket assembly may be inserted into a first opening of one of the plurality of different slotted 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 3 recites “wherein the upper tooth includes a first flat surface above the semicircular shaped head, a second flat surface below the semicircular shaped head, and a stem portion connected 
[AltContent: textbox (first flat surface is not above the semicircular shaped head but appears to be on the upper rear portion of the semicircular shaped head)][AltContent: textbox (second flat surface is not below the semicircular shaped head but appears to be on the lower rear portion of the semicircular shaped head)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (semicircular shaped head)][AltContent: arrow]
    PNG
    media_image1.png
    300
    359
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 3 recites “wherein the upper tooth includes a first flat surface above the semicircular shaped head, a 
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not specifically disclose the safety notch has an S-shape therefore the claim introduces new matter.
[AltContent: textbox (The safety notch was not disclosed as S-shaped within the specification and does not appear to be S-shaped in the figures)][AltContent: arrow]
    PNG
    media_image2.png
    306
    321
    media_image2.png
    Greyscale


The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. (Johnson 971) 5,185,971 in view of Jones 2,691,502 in view of Johnson 2008/0179267 (Johnson 267). Johnson 971 discloses a bracket system installed in a retail environment, the system comprising a plurality of different slotted standards installed vertically (see figure 6, which shows one type of slotted standard, and figure 7 which shows a different type of slotted standard); wherein the plurality of different slotted standards is recessed or surface-mounted;  and a bracket assembly configured to adaptively connect to the plurality of different slotted standards, the bracket assembly comprising: a first body portion comprising: an upper tooth (upper 54) with a generally semicircular shaped head that inserts into a first opening of the plurality of different slotted standards; a lower tooth (lower 54) having a generally rectangular-shaped head that inserts into a second opening of the standard into which .  
[AltContent: textbox (stem)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first rectangular notch
first body portion
2nd  rectangular notch)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    194
    177
    media_image3.png
    Greyscale
                                            
    PNG
    media_image4.png
    306
    415
    media_image4.png
    Greyscale

[AltContent: textbox (stem)]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (stem
first rectangular notch)][AltContent: arrow][AltContent: textbox (fastener positioned between the upper & lower tooth
second rectangular notch)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (generally semi-circular tooth 
upper flat surface
lower flat surface
generally rectangular tooth
top flat surface
flat bottom surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                
    PNG
    media_image5.png
    229
    288
    media_image5.png
    Greyscale

[AltContent: textbox (stem)]

    Johnson 971 discloses all of the limitations of the claimed invention except for the upper tooth has a semicircular shaped head, and a lower tooth has a rectangular shaped head. Jones (see figure below) teaches that it is known to have the upper tooth has a semicircular shaped head, and a lower tooth has a rectangular shaped head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson 971 to have made the upper tooth has a semicircular shaped head, and a lower tooth has a rectangular shaped head including a flat top surface, a curved lower left surface, a flat bottom surface, a stem portion connected to the rectangular-shaped head, the stem portion and the flat bottom surface forming the second notch in the first body portion below the lower tooth used within a plurality of different slotted standards (see figures 18-23, showing different 
                         
[AltContent: arrow][AltContent: textbox (upper tooth first flat surface
upper tooth stem portion
      
upper tooth second flat surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st rectangular notch
lower tooth flat top surface
2nd rectangular notch
lower tooth flat bottom surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper tooth semicircular head upper tooth (63)
lower tooth rectangular head 
lower tooth curved lower left surface)]                        
    PNG
    media_image6.png
    489
    382
    media_image6.png
    Greyscale

Johnson 971 in view of Jones discloses all of the limitations of the claimed invention except for a second body portion having a third notch/safety notch that receives at least one vertical slat grid panel; and a center body portion that connects the first body [AltContent: textbox (Center body portion)]surface of the second body portion.
[AltContent: arrow]
[AltContent: textbox (third notch on the top surface of second body )][AltContent: textbox (third notch)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second body portion)][AltContent: arrow][AltContent: textbox (first body portion)]
    PNG
    media_image7.png
    272
    295
    media_image7.png
    Greyscale
 
[AltContent: arrow]
. . 
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. (Johnson 971) 5,185,971 in view of Jones 2,691,502 in view of Johnson 267. Johnson 971 in view of Jones in view of Johnson 267 discloses all of the limitations of the claimed invention except for the plurality of different slotted standards includes A line standards, B line standards, and C line standards. It would have been an obvious matter of engineering design choice to have the plurality of different slotted standards being A line standards, B line standards, and/or C line standards to be used with bracket assemblies as taught by Johnson in view of Jones in view of Chen since Johnson and Jones teach that the bracket assemblies may be used with conventional and well known slotted standards and the applicant discloses within the specification that the A, B, and C standards are conventional slotted standards therefore meeting the applicant’s claimed invention. 
Claim 21 is/are rejected, as best  understood, under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. (Johnson 971) 5,185,971 in view of Jones 2,691,502 in view of Johnson 267 in view of Drake et al. (Drake) 9,044,090. Johnson 971 in view of Jones in view of Johnson 267 discloses all of the limitations of the claimed invention .

Response to Arguments
The majority of the applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional bracket assemblies used with slotted vertical standards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631